Case 8:19-cv-00082-JLS-KES Document 87 Filed 04/11/20 Page 1 of 5 Page ID #:1460



   1 Mark Schlachet (OSB 0009881) [Admitted PHV]
   2 markschlachet@me.com
     3515 Severn Road
   3 Cleveland, Ohio 44118
   4 Tel: (216)225-7559 Fax: (216)932-5390
     Attorney for Defendants
   5
   6 Christopher J. Hammond (SBN 150024)
     chammond@bizlawpro.com
   7
     21540 Prairie Street, Unit A
   8 Chatsworth, CA 91311
     Tel: (866)625-2529 Fax: (866)463-9285
   9
     Local Counsel for Defendants
  10
  11                 IN THE UNITED STATES DISTRICT COURT
  12               FOR THE CENTRAL DISTRICT OF CALIFORNIA
  13                                          CASE NO: 8:19-cv-00082-JLS-KES
       TP-LINK USA CORPORATION,                       a.
  14
                     Plaintiff,
  15        v.
                                              ERRATA TO MOTION OF
  16                                          CAREFUL SHOPPER LLC FOR
     ADAM & SORA STARKE,                      RECONSIDERATION of ECF 82
  17                    Defendants,           (ECF 85)
  18       and
     CAREFUL SHOPPER, LLC, et al.
  19 Defendant-Counterclaimant-               Hearing Date: June 26, 2020
  20 Third-Party Plaintiff,                   Hearing Time: 10:30 a.m.
  21         v.                               Courtroom: 10A
  22
       TP-LINK NORTH AMERICA INC,             Complaint filed: January 15, 2019
  23        and
  24   AUCTION BROTHERS, INC.
       dba AMAZZIA,
  25         Third-Party Defendants.
  26
  27
  28

                                                                     8:19-cv-00082-JLS-KES
                               ERRATA TO MOTION OF CAREFUL SHOPPER
Case 8:19-cv-00082-JLS-KES Document 87 Filed 04/11/20 Page 2 of 5 Page ID #:1461



   1 TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD
   2
   3         PLEASE TAKE NOTICE THAT due to counsel’s inadvertence in cutting
   4
       and pasting the wrong version of certain text from his files, now found at footnote 4
   5
   6 on page 13 of ECF 85, being Careful Shopper’s Motion for Reconsideration, the
   7
       following text appears:
   8
   9
  10         This is not the first occasion that Careful Shopper has had to move to strike a
  11
             submission by TP-Link found to violate fundamental fairness. During
  12
             jurisdictional discovery in the Eastern District of New York, TP-Link evaded
  13
  14         various discovery obligations by representing to Magistrate-Judge Levy that
  15
             TP-Link would not rely on a Constitutional argument in its motion to dismiss
  16
             for want of personal jurisdiction. The Motion to Dismiss, however, contained
  17
  18         a Constitutional Due Process argument which TP-Link sought to justified as
  19
             “related to.” The gambit was to mislead Plaintiff and the Court into limiting
  20
  21         Plaintiff’s discovery to “at-suit” interactions between TP-Link and Plaintiff,

  22         and thereafter argue that Plaintiff cannot show the aggregate/quantitative
  23
             “minimum contacts” demonstrating the desirability or fairness” of a state’s
  24
  25         exercise of jurisdiction, i.e., Constitutional propriety. J. McIntyre Mach., Ltd.

  26         v. Nicastro, 564 U.S. 873, 131 S. Ct. 2780, 180 L. Ed. 2d 765 (2011).
  27
             Magistrate-Judge Levy heard the Motion to Strike on February 14, 2019 and
  28
             agreed fully with Plaintiff that any Constitutional argument, as far as he was
                                                                           8:19-cv-00082-JLS-KES
                                  ERRATA TO MOTION OF CAREFUL SHOPPER
Case 8:19-cv-00082-JLS-KES Document 87 Filed 04/11/20 Page 3 of 5 Page ID #:1462



   1         concerned after conducting the Rule 37 motion proceeding and reviewing its
   2
             transcript, was “off the table” Judge Levy was about to order all unmade
   3
   4         discovery to be forthwith made when TP-Link counsel proffered that it would
   5
             withdraw its Constitutional argument rather than conduct further discovery.
   6
             See S. Dec. at ¶8.
   7
   8
   9
       The 4th sentence in this paragraph is incorrect. It is unfair to TP-Link. It is in the
  10
       paragraph only due to inadvertence, as stated above, when counsel transferred text
  11
  12 from a document created many months ago, thinking it did not have the sentence
  13
       four language. Undersigned counsel apologize to the court and to TP-Link for this
  14
       error. It cannot be said that TP-Link intended to mislead Magistrate-Judge Levy or
  15
  16 undersigned counsel.
  17
             The paragraph will be revised and a revised motion for reconsideration will
  18
  19 be filed as promptly as possible. Paragraph 4 will be revised to read substantially as
  20 follows:
  21
  22
  23         This is not the first occasion that Careful Shopper has had to move to strike a

  24         submission by TP-Link found to violate fundamental fairness. During
  25
             jurisdictional discovery in the Eastern District of New York, TP-Link avoided
  26
  27         various discovery requests, in context, by representing to Magistrate-Judge

  28         Levy that TP-Link would not rely on a Constitutional argument in its motion

                                                                            8:19-cv-00082-JLS-KES
                                  ERRATA TO MOTION OF CAREFUL SHOPPER
Case 8:19-cv-00082-JLS-KES Document 87 Filed 04/11/20 Page 4 of 5 Page ID #:1463



   1        to dismiss for want of personal jurisdiction. The Motion to Dismiss, however,
   2
            contained a Constitutional Due Process argument which TP-Link sought to
   3
   4        justify as “related to.” Magistrate-Judge Levy heard Careful Shopper’s
   5
            Motion to Strike on February 14, 2019 and agreed fully with Plaintiff that,
   6
            while TP-Link counsel did not intend to mislead the court and counsel, any
   7
   8        Constitutional argument, as far as he was concerned after conducting the Rule
   9
            37 motion proceeding and reviewing its transcript, was “off the table.” Judge
  10
            Levy was about to order all unmade discovery to be forthwith made when TP-
  11
  12        Link counsel proffered that it would withdraw its Constitutional argument
  13
            rather than conduct further discovery. Judge Levy docketed the order as on
  14
            consent, but TP-Link “consent” resulted only as above described. See S. Dec.
  15
  16        at ¶8.
  17
                                                  Respectfully submitted,
  18
  19
            Dated: April 11, 2020                 /s/ Mark Schlachet
  20                                              Mark Schlachet (OSB             0009881)
  21                                              [Admitted PHV]
                                                  markschlachet@me.com
  22                                              3515 Severn Road
  23                                              Cleveland, Ohio 44118
                                                  Tel: (216)225-7559
  24                                              Fax: (216)932-5390
  25
                                                  Christopher J. Hammond (SBN
  26                                              150024)
  27                                              chammond@bizlawpro.com
                                                  21540 Prairie Street, Unit A
  28                                              Chatsworth, CA 91311
                                                  Tel: (866)625-2529
                                                                         8:19-cv-00082-JLS-KES
                                ERRATA TO MOTION OF CAREFUL SHOPPER
Case 8:19-cv-00082-JLS-KES Document 87 Filed 04/11/20 Page 5 of 5 Page ID #:1464



   1                                           Fax: (866)463-9285
   2
                                         Attorneys for Defendants Careful Shopper,
   3                                     LLC, Adam Starke and Sora Starke
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                                                     8:19-cv-00082-JLS-KES
                               ERRATA TO MOTION OF CAREFUL SHOPPER
